
	

114 S2729 IS: Harbor Maintenance Trust Fund Reform Act of 2016
U.S. Senate
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2729
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2016
			Mrs. Murray (for herself and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To require full spending of the Harbor Maintenance Trust Fund, provide for expanded uses of the
			 Fund, and prevent cargo diversion, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Harbor Maintenance Trust Fund Reform Act of 2016.
		2.Reform of spending from the Harbor Maintenance Trust Fund
 (a)In generalSection 9505(c) of the Internal Revenue Code of 1986 is amended to read as follows:  (c)Expenditures from Harbor Maintenance Trust Fund (1)Required distributions (A)In generalIn the case of any fiscal year beginning after September 30, 2016, so much of the amounts in the Harbor Maintenance Trust Fund as is equal to the applicable amount shall be available, without appropriation, for making expenditures—
 (i)to carry out section 210 of the Water Resources Development Act of 1986,
 (ii)for payments of rebates of tolls or charges pursuant to section 13(b) of the Act of May 13, 1954 (as in effect on April 1, 1987), and
 (iii)for the payment of all expenses of administration incurred by the Department of the Treasury, the Army Corps of Engineers, and the Department of Commerce related to the administration of subchapter A of chapter 36 (relating to harbor maintenance tax).
 (B)Applicable amountFor purposes of subparagraph (A), the applicable amount for any fiscal year is an amount equal to the sum of—
 (i)the amount of taxes received in the Treasury under section 4461 for the immediately preceding fiscal year, plus
 (ii)any amounts credited to the Harbor Maintenance Trust Fund under section 9602(b) which is attributable to the portion of the amounts described in clause (i) that are deposited in such Trust Fund.
 (C)Allocation of amountsOf the amounts available under this paragraph for any fiscal year— (i)$5,000,000 shall be available for purposes described in subparagraph (A)(iii),
 (ii)$40,000,000 shall be available for purposes described in subparagraph (A)(ii), and (iii)the remainder shall be available for purposes described in subparagraph (A)(i).
 (2)Other amountsThe amounts in the Harbor Maintenance Trust Fund after application of paragraph (1) shall be available, as provided in appropriations Acts, for making expenditures for purposes described in paragraph (1)(A).
						.
 (b)Effective dateThe amendment made by this section shall apply to fiscal years beginning after the date of the enactment of this Act.
 3.Additional measures at donor ports and energy transfer portsSection 2106 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2238c) is amended—
 (1)in subsection (a)(2)— (A)by redesignating subparagraphs (A) through (D) as clauses (i) through (iv), respectively, and indenting appropriately;
 (B)in the matter preceding clause (i) (as redesignated), by striking The term and inserting the following:  (A)In generalThe term; and
 (C)by adding at the end the following:  (B)CalculationFor the purpose of calculating the percentage described in subparagraph (A)(iii), payments described under subsection (c)(1) shall not be included.;
 (2)by striking subsection (b) and inserting the following:  (b)Authority (1)In generalThe Secretary may provide to donor ports and energy transfer ports amounts in accordance with this section.
 (2)LimitationsAmounts provided under this section for each fiscal year— (A)shall be provided in equal amounts to donor ports and energy transfer ports;
 (B)for donor ports— (i)50 percent of the funds shall be equally divided between the eligible donor ports; and
 (ii)50 percent of the funds shall be divided between the eligible donor ports based on the percentage of the total Harbor Maintenance Tax revenues generated at each eligible donor port;
 (C)for energy transfer ports, shall be divided equally among all States with an energy transfer port; and
 (D)shall be made available to a port as either a donor port or an energy transfer port and no port may receive amounts as both a donor port and an energy transfer port.; and
 (3)by striking subsection (f). 4.Expenditures from the harbor maintenance trust fund (a)Operation and maintenance of harbor projectsSection 210(c) of the Water Resources Development Act of 1986 (33 U.S.C. 2238(c)) is amended—
 (1)by striking paragraph (3); (2)by redesignating paragraph (4) as paragraph (5); and
 (3)by inserting after paragraph (2) the following:  (3)Certain donor ports and energy transfer portsThe Secretary shall allocate to carry out activities under section 2106(c) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2238c(c)) an amount that is not less than 20 percent of the funds made available under this section for each fiscal year.
 (4)Emerging harbor projectsNotwithstanding any other provision of this subsection, in making expenditures under paragraph (1), the Secretary shall allocate for operation and maintenance costs of emerging harbor projects for each fiscal year an amount that is not less than 10 percent of the funds made available under this section for fiscal year 2012 to pay the costs described in subsection (a)(2)..
 (b)Definition of expanded usesSection 210(f)(3) of the Water Resources Development Act of 1986 (33 U.S.C. 2238(f)(3)) is amended by adding at the end the following:
				
 (C)An in-water improvement, if— (i)the improvement benefits commercial navigation at the harbor; and
 (ii)the improvement is located in or adjacent to a berth that is accessible to a Federal navigation project.
 (D)An activity to maintain or improve slope stability at a berth in a harbor that is accessible to a Federal navigation project, if the activity benefits commercial navigation at the harbor..
			
